DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  For example, JP-A-2011-12367 in para 0034 and JP-A-2010-138507 in para 0049 of the originally filed disclosure is mention but not cited nor a copy provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation “wherein the crimped fiber has a torque of 30 T/m or less.”  However, claim 1, upon which claim 2 depends, recites the limitation “wherein at least one of the front and back ground structure portions contains a crimped fiber or a spun yarn.”  It is unclear if claim 2 intends to limit the at least one of the front and back ground structure portions to contain a crimped fiber or is only an alternative limitation if the at least one of the front and back ground structure portions contains a crimped fiber and therefore is not required if a spun yarn.  For the purpose of prior art application, Examiner will interpret claim 2 as an alternative limitation further limiting the crimp fiber embodiment and not the spun yarn.
Claim 3 recites the limitation “the multilayered structured woven or knitted fabric” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for multilayer structured cloth but there is no antecedent basis for multilayered structure woven or knitted fabric.  It is unclear if the multilayered structure woven or knitted fabric of claim 2 is the same or different from the multilayer structured cloth of claim 1.  It is unclear if the claim intends for the multilayer structured cloth or be knitted or to contain a multilayered knitted fabric component.  For the purpose of prior art application, Examiner will interpret claim 3 as encompassing the multilayer structured cloth to being a knitted fabric.
Similar to claim 2, claim 4 recites the limitation “wherein the crimped fiber is a composite yarn containing a false twisted crimped textured yarn A having a torque in the S direction and a false twisted crimped textured yarn B having a torque in the Z direction.”  It is unclear if claim 4 intends to limit the at least one of the front and back ground structure portion to containing a crimped fiber or limit an alternative embodiment and is optional if the at least one of the front and back ground structure portion contains a spun yarn.  Additionally, fiber is a term in the art that means “[a] unit of matter, either 
Similarly, claim 5 recites the limitation “wherein the crimped fiber is an interlaced yarn.”  It is unclear if claim 5 intends to limit the at least one of the front and back ground structure portion to containing a crimped fiber or limit an alternative embodiment and is optional if the at least one of the front and back ground structure portion contains a spun yarn.  Additionally, fiber is a term in the art that means “[a] unit of matter, either natural or manufactured, that forms the basic element of fabrics and other textile structures. A fiber is characterized by having a length at least 100 times its diameter or width. The term refers to units that can be spun into a yarn or made into a fabric by various methods including weaving, knitting, braiding, felting, and twisting” as evidenced by Celanese (Celanese, p. 4, Fiber).  Yarn is a term in the art that means “generic term for a continuous strand of textile fibers, filaments, or material in a form suitable for knitting, weaving, or otherwise intertwining to form a textile fabric” as evidenced by Celanese (Celanese, p. 5, Yarn). Fibers can be used to form yarns.  However, as currently recited, the fiber comprises, or is made up of, yarn.  It is unclear how the elemental structure of a fiber can include the potentially more complex structure of a yarn.  It is unclear if there is a translational error and fiber is intended to be yarn.  If so, evidence should be provided to demonstrate 
Claims 6-9 recite the limitations “wherein the crimped fiber has no torque” (claim 6), “wherein the crimped fiber has a single fiber fineness in the range of 0.00002 to 2.0 dtex” (claim 7), “wherein the crimped fiber has a total fineness in the range of 40 to 180 dtex” (claim 8), “wherein the crimped fiber is formed from a polyester fiber or a nylon fiber” (claim 9).  It is unclear if these claims intended to limit the at least one of the front and back ground structure portion to containing a crimped fiber or only intended to further limit if the at least one of the front and back ground structure portion contains a crimped fiber but is not needed if the at least one of the front and back ground structure portion contains a spun yarn.  Examiner would also like to note that “torque” appears to imply twist.  If the fiber itself is crimped and is not referring to a crimped yarn, the crimped fiber having no torque, or twist, appears to imply a non-helical shape such as a zig-zag or planar wave shape.
Claim 10 recites the limitation “wherein the connecting yarn has a total fineness which is 2/3 or less of that of a front yarn or a back yarn.”  However, a front yarn or a back yarn is never positively recited in the claim.  It is also unclear what units are being referred to by “fineness.”  “Fineness” could refer to microns, millimeters, decitex, tex, denier, etc.  Each of these unit would influence what is 2/3.  Claims 7 refers to fineness as being in dtex.
Claim 11 recites the limitations “the front yarn or back yarn” in line 2 and “the number of filaments” in lines 2-3.  There is insufficient antecedent basis for these limitations.  A front yarn or back yarn and a number of filament is never positively recited in claim 1 or 11.  A front and back ground structure is claimed in claim 1 but a front yarn or back yarn is never positively recited.  It is unclear if the claim 11 intends for the front and back ground structure to contain a front yarn or back yarn or is referring to a different structure.  It is also unclear if claim 11 intends for the insert yarns to contain filaments.

Claim 14 recites the limitation “which has an average frictional coefficient MIU of 0.28 or less with respect to the front or back surface thereof.”  The limitation “the front or back surface” has insufficient antecedent basis.
Claim 19 recites the limitation “the front yarn” in line 2.  There is insufficient antecedent basis for this limitation.  It is unclear if the claim is directed towards a yarn in the front ground structure portion or another front yarn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2003/0033838 to Ikenaga.
Regarding claims 1-10 and 14-20, Ikenaga teaches a three-dimensional knit fabric (claim 3) (multilayer structured cloth) comprising front and back knit layers (front and back ground structure portions), a connecting yarn for connecting front and back knit layers with each other (Ikenaga, abstract, para 0016), and inlaid yarn (insert yarn) (Id., para 0031), wherein the fiber used for the front or back knit layer is 
Regarding claims 2 and 4-9, the limitations only further limit the alternative limitation of at least one of the front and back ground structure portions containing a crimped fiber.  Therefore, since the reference discloses the limitation of a spun yarn the limitations of claims 2 and 4-9 are optional and anticipated by Ikenaga.
Regarding claim 10, Ikenaga teaches an embodiment using a 2004 dtex yarn for the back knit layer (as best understood by Examiner reading on a back yarn) and 880 dtex yarn for the connecting yarn (Ikenaga, para 0129), which is less than 2/3 of the dtex of the back knit yarn and reads on the claimed limitation as best understood by Examiner.
Regarding claims 14-20, the prior art combination teaches yarn used to form the front knit layer including synthetic fiber, such as polyester, particularly polytrimethylene terephthalate, and teaches the connecting yarn also being polytrimethylene terephthalate fiber (water repellent fiber, claim 19) (Ikenaga, para 0037).  Ikenaga also teaches the fabric being used in a seat and spacer for clothing (claim 20) (Id., para 0001). Ikenaga teaches the knit having low hysteresis loss when compressed (Id., para 0025).  Ikenaga teaches the fabric to have a compression recovery of 90% or more (Id., para 0036).  Regarding the claimed MIU (claim 14), compressive rigidity (claim 15), compression recovery (claim 16), bending rigidity (claim 17), and drying rate (claim 18), although the prior art is silent with regards to these properties, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Ikenaga teaches a knitted multilayered fabric having an inlaid yarn formed from water repellant yarns used in seat and spacer for clothing application where compression recovery is important.  Ikenaga teaches high compression recovery.   Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2003/0033838 to Ikenaga, remains as applied to claims 1-10 and 14-20 above.
Regarding claim 10, in the event that Ikenaga does not teach the claimed limitation with sufficient specificity, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the invention of Ikenaga, wherein the fabric having an inlaid yarn has a 2004 dtex yarn for the back knit layer and a 880 dtex yarn for the connecting yarn, motivated by the desire of using predictable back yarn and connecting yarn size in combination with disclosed knit structure and by the desire to successfully practice the invention of the prior art based on the totality of the teaching of the prior art.
Regarding claim 11, Ikenaga teaches the inlaid yarn (insert yarn) being monofilament type yarn and teaches the elongation recovery is not affected by frictional resistance between single fibers (Ikenaga, para 0031).  Ikenaga teaches the inlaid yarn being inserted into at least one of front and back knit layers in the longitudinal and/or transverse direction so that the elongation of the three-dimensional knit fabric is relatively small (Id.). Ikenaga teaches the yarns such as multifilament yarn used for forming the front and back knit layers having a fiber size in a range from 50 to 2500 dtex and number of filaments optionally selected (Id., para 0045), reading on the front and yarn having more filaments than the inlaid yarn, as best understood by Examiner. Ikenaga teaches a particular embodiment wherein a 1002 dtex/288 filament 
Regarding claim 12, Ikenaga teaches the three-dimensional fabric having a basis weight from 150 to 3000 g/m2 (Ikenaga, para 0050).  While the reference does not specifically teach the claimed range of 150 to 500 g/m2, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the basis weight, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 13, Ikenaga teaches the thickness and the basis weight of the three-dimensional fabric being selected in accordance with the use thereof (Ikenaga, para 0050).  Ikenaga teaches the thickness preferably being in a range from 3 to 30 (Id.).  Ikenaga teaches if less than 3 mm, the cushioning property becomes lower and if exceeds 30 mm, finishing treatment becomes difficult (Id.).    Ikenaga teaches the basis weight being in a range from 150 to 3000 g/m2 (Id.).  Basis weight and thickness are related to bulkiness.  A basis weight of 150 g/m2 and thickness of 3 mm, equates to a bulkiness of 20 cm3/g.  A higher thickness results in a higher bulkiness.  Therefore, the bulkiness of Ikenaga based on the disclosed basis weight and thickness overlaps with the claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the basis weight and thickness, and therefore the bulkiness, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and based upon the use of the fabric. 
Regarding claims 14-18, in the event that the properties are not inherent to disclosed structure of Ikenaga, Ikenaga teaches the behavior of the bending and the restoration of the connecting yarn at this time strongly influences the cushioning property of the three-dimensional knit fabric (Ikenaga, para 0016).  Ikenaga teaches the knit having low hysteresis loss when compressed, ideally as close to zero as possible (Id., para 0025, 0034) and teaches minimization of permanent deformation of the seat after being used (Id., para 0031).  Ikenaga teaches the fabric to have a compression recovery of 90% or more (Id., para 0036).  Ikenaga teaches by linearly inserting the inlaid yarns in the longitudinal and/or transverse direction, the longitudinal and/or transverse directional elongation characteristic of the three-dimensional knit fabric is not affected by the deformation of the knitted loops in the front and back knit layers or the change of the mesh shape, but is determined solely by the elongation characteristic of the inlaid yarn itself (Id., para 0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the compression properties of the fabric, such as the compression rigidity and bending rigidity within the claimed range, and average frictional coefficient MIU based on the desired feel of the fabric by the selection of the connecting yarn and inlaid yarn.  It would have been obvious to one of ordinary skill in the art before the effective filing date to maximum compression recovery, such as within the claimed range, as taught by Ikenaga as desirable.  Regarding the drying rate, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the fabric of Ikenaga, wherein the fabric dries quickly, such as having a drying rate within the claimed range, as desirable for a fabric used in a hammock.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 5,817,391 to Rock teaches a three-dimensional knitted spacer fabric with lay-in yarn formed of spun or textured yarns with the bulk ratio of the stich and pile yarn being controlled. US Pub. No. 2013/0045651 to Esteves teaches a 3D multifunctional knitted fabric having inner and outer layers with cross threads designed for liquid transport.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JENNIFER A GILLETT/Examiner, Art Unit 1789